Citation Nr: 1750583	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. A Notice of Disagreement (NOD) was filed in January 2013. A Statement of the Case (SOC) was issued in May 2013. A substantive appeal (VA Form-9) was filed in June 2013. A Supplemental Statement of the Case (SSOC) was issued in April 2016.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in February 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. The Veteran was diagnosed with anti-social personality disorder and cannabis use disorder. 

2. The Veteran was not diagnosed with PTSD.  




CONCLUSIONS OF LAW

1. A personality disorder does not constitute a disease or injury for VA compensation purposes; therefore, service connection for a personality disorder is not warranted. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R.                  § 3.303 (c), 4.127 (2017).

2. A primary cannabis use disorder does not constitute a disease or injury for VA compensation purposes; therefore, service connection for cannabis use disorder is not warranted. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(m) & (n), 3.301(2017).

3. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.1 (m) & (n), 3.301, 3.303(c), 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In letters dated December 2011 and March 2016, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In February 2016, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The existence of a present disability has not been established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. 
Service treatment records (STRs) did not reveal any complaint and/or treatment for an acquired psychiatric disorder or symptoms such as anxiety or depression. 

A review of the record evidence indicated that the Veteran did not complain of, or seek treatment for, an acquired psychiatric disorder or related symptoms after his separation from military service. During a physical examination in December 2014, the Veteran was screened for PTSD and depression. The resultant screens were negative.  

At the December 2015 videoconference hearing, the Veteran testified that he had psychological and emotional problems because he fell off a howitzer in service.  The Veteran admitted that he did not seek mental health treatment after separation from military service and that he "tries to control himself." The Veteran revealed that he will not seek mental health treatment because "there's nothing [mental health professionals] are going to get out of [him]." 

The Veteran submitted several statements from his wife, friends, and family that described the Veteran's issues with anger, impatience, paranoia, and sensitivity to loud noises. The Veteran's wife averred that the Veteran mumbles and swings his arms wildly in his sleep. The wife also shared that the Veteran often talks about an incident in which he was almost gunned down by a kid. 

The Veteran was afforded a VA psychiatric examination in April 2016. The Veteran was diagnosed with anti-social personality disorder and cannabis disorder. The Veteran was not diagnosed with PTSD. The psychologist opined that the Veteran does not meet the criteria under the Diagnostic and Statistical Manual, 5th Edition (DSM-5) for PTSD. The psychologist noted that the Veteran described his military service as stressful; however, the Veteran would not report a particular stressful event that would meet the threshold (Criterion A) for a traumatic event. The psychologist opined that the Veteran was a poor historian in that he reported being injured in Iraq without evidence of record indicating that the Veteran was deployed to Iraq. The psychologist concluded that although the Veteran attributed his symptoms of depression, anxiety, irritability, poor sleep, and problems with motivation to PTSD, the symptoms are attributable to the Veteran's diagnosed anti-social personality disorder and cannabis use disorder.    

Based on the foregoing evidence, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD is not warranted. In so finding, the Board notes that the most probative evidence of record fails to demonstrate that the Veteran has an acquired psychiatric disorder, for VA disability compensation purposes, at any time during the pendency of this appeal. Pursuant to 38 C.F.R. §§ 3.301 and 3.303 (c), the Veteran's anti-social personality disorder and cannabis disorder are not considered diseases or injuries for VA disability compensation purposes. Furthermore, the probative clinical evidence indicated that the Veteran does not meet the DSM-5 threshold criteria for a PTSD diagnosis. 

In support of his assessment, the VA psychologist noted that the Veteran would not report a particular stressful event that would meet DSM-5 Criterion A for a traumatic event. The Veteran was deemed a poor historian as his claim that his in-service stressor occurred while deployed in Iraq is not supported by the Veteran's military personnel record.  Most critically, the psychologist attributed the Veteran's symptoms of anxiety, depression, irritability etc., to his diagnosed anti-social personality disorder and cannabis use disorder. 

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the Board affords significant probative value to the VA psychologist's conclusion that the Veteran does not meet the criteria for a PTSD diagnosis. The psychologist provided a medical opinion with adequate rationale that is supported by the evidence of record. 

The Board recognizes the Veteran's belief that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis. The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted. See Layno v. Brown, 6 Vet. App. 465 (1994). It is within the Veteran's realm of personal knowledge whether he experienced symptoms related to the claimed disability. It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis of an acquired psychiatric disorder, to include PTSD. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Therefore, the Veteran's lay assertions are of minimal probative value in the instant appeal. 

The Board notes that in the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Thus, in the absence of any competent and persuasive evidence of a current diagnosis of an acquired psychiatric disorder, to include PTSD, the Board must conclude that the Veteran does not currently suffer from such disability. Without competent and persuasive evidence of a diagnosis of an acquired psychiatric disorder, for VA disability compensation purposes, the Board must deny the Veteran's claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

For the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


